Royal Caribbean Cruises Ltd. 1050 Caribbean Way tel: 305.539.6000 Miami, Fl 33132.2096 USA www.royalcaribbean.com May 3, 2016 VIA EDGAR AND OVERNIGHT MAIL Ms. Anne Nguyen Parker Assistant Director, Office of Transportation and Leisure Division of Corporation Finance Securities and Exchange Commission treet, N.E. Washington, DC20549-3561 RE:Royal Caribbean Cruises Ltd. Form 10-K Filed February 22, 2016 File No. 001-11884 Dear Ms. Parker: I am writing this letter to confirm our conversation earlier today with Ms. Sarmento regarding Royal Caribbean Cruises Ltd.'s (the “Company”) response to the comment letter of the Staff (the “Staff”) of the Division of Corporation Finance of the Securities and Exchange Commission dated April 19, 2016 regarding the above-referenced filing.As discussed, the Company is finalizing and intends to file its response to the Staff’s comment letter by May 6, 2016. If you have any questions regarding the foregoing, please feel free to contact me at (305) 539-6631. Very truly yours, /s/ Bradley H. Stein Bradley H. Stein Senior Vice President, General Counsel cc: Ada D. Sarmento, Securities and Exchange Commission Jason T. Liberty, Royal Caribbean Cruises Ltd. Henry L. Pujol, Royal Caribbean Cruises Ltd.
